Citation Nr: 1829158	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  10-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Appellant represented by:	Jonathan H. Davis, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, with additional service in the Army Reserves and the Army National Guard of Virginia.  


VACATUR

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).  

On March 13, 2018, the Board issued a decision in which it adjudicated the appeal regarding three claims of entitlement to service connection.  One of those adjudications denied the appeal as to a claimed bilateral knee condition.  The Board decision on the bilateral knee appeal was issued prior to issuance of the U.S. Court of Appeals for Veterans Claims (Court) mandate on March 22, 2018.  As a result, the Board did not have jurisdiction over the bilateral knee claim at that time.  Accordingly, the March 13, 2018 Board decision is vacated to the extent that it adjudicated entitlement to service connection for bilateral knee condition.  

ORDER

The Board's decision of March 13, 2018 is hereby vacated as to the adjudication of entitlement to service connection for bilateral knee condition.


__________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


